Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 10/20/2021 ("10-20-21 OA"), the Applicant substantively independent claims 1, 8 and 16 and dependent claim 3 on 01/19/2022.
Response to Arguments
Applicant's amendments to the independent claim 16 have overcome the 35 U.S.C. 112(b) rejection of claims 16-20 set forth starting on page 2 under line item number 1 of the 10-20-21 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 4-7 and 16-18 as being anticipated by '173 Wang set forth starting on page 4 under line item number 2 of the 10-20-21 OA.
Applicant's amendments to the independent claim 8 have overcome the 35 U.S.C. 103 rejection of claims 8, 9, 13 and 12 as being unpatentable over '173 Wang in view of Holscher set forth starting on page 10 under line item number 3 of the 10-20-21 OA.
Applicant's amendments to the independent claims 1, 8 and 16 have overcome the nonstatutory obviousness-type double patenting rejection of claims 1, 5, 6, 8 and 16 as being unpatentable over claims 1, 4, 7 and 15 of the '502 Patent set forth starting on page 16 under line item number 4 of the 10-20-21 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the nonstatutory obviousness-type double patenting rejection of claims 1 and 16 as being unpatentable over claims 1 and 14 of the '590 Patent set forth starting on page 17 under line item number 5 of the 10-20-21 OA.
Applicant's amendments to the independent claim 1 have overcome the nonstatutory obviousness-type double patenting rejection of claim 1 as being unpatentable over claims 1 or 19 of the '491 Patent set forth starting on page 18 under line item number 6 of the 10-20-21 OA.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the passivation layer extends to the dielectric isolation structure disposed within the substrate such that the passivation layer interfaces with the dielectric isolation structure.
Claims 2-7 are allowed, because they depend from the allowed independent claim 1.

Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the passivation layer interfaces with the light reflective structure.
Claims 9-15 are allowed, because they depend from the allowed independent claim 8.

Independent claim 16 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, wherein the passivation layer physically contacts the radiation-blocking structure.
Claims 17-20 are allowed, because they depend from the allowed independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        25 January 2022